22 N.Y.2d 736 (1968)
Hertz Corporation, as Successor in Interest to Atlantic National Insurance Company, Appellant,
v.
Daniel J. Bellin et al., Copartners Doing Business under the Name of Supreme Gem Paper & Twine Co., et al., Defendants, and Travelers Insurance Company, Respondent.
Court of Appeals of the State of New York.
Argued May 16, 1968.
Decided June 5, 1968.
David A. Ticktin for appellant.
Don F. Salkaln for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, KEATING, BREITEL and JASEN.
Order affirmed, with costs. (See Wagman v. American Fid. & Cas. Co., 304 N.Y. 490). No opinion.